19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 1 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 2 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 3 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 4 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 5 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 6 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 7 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 8 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 9 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 10 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 11 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 12 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 13 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 14 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 15 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 16 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 17 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 18 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 19 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 20 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 21 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 22 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 23 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 24 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 25 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 26 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 27 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 28 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 29 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 30 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 31 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 32 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 33 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 34 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 35 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 36 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 37 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 38 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 39 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 40 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 41 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 42 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 43 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 44 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 45 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 46 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 47 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 48 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 49 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 50 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 51 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 52 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 53 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 54 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 55 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 56 of 57
19-40764-tjt   Doc 1   Filed 01/18/19   Entered 01/18/19 12:01:48   Page 57 of 57
